Citation Nr: 0600917	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an increased evaluation for residuals of 
contusion to the left ectopic kidney, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; his daughter


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1956 to June 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

By decision dated in December 2004, the Board granted an 
increased evaluation of 60 percent for the service-connected 
kidney disability.  At that time, it remanded the issue of 
whether an even higher rating was warranted and ordered that 
further development be undertaken, in the form of scheduling 
a VA examination.  The Appeals Management Center (AMC) 
undertook said development and issued a supplemental 
statement of the case in July 2005.  The veteran submitted 
further evidence in August 2005, to include essentially 
duplicative medical records.  No further supplemental 
statement of the case was issued; however, given the nature 
of the additional evidence and the ultimate outcome of the 
appeal, the Board sees no prejudice for the veteran for the 
Board to consider it.

The veteran appeared before the undersigned Veterans Law 
Judge in a hearing in St. Petersburg in July 2004 to present 
testimony on the issues on appeal.  He submitted additional 
evidence at that time, with a waiver of RO consideration of 
that evidence.  The hearing transcript has been associated 
with the claims file.

The Board notes that the veteran's representative has argued 
entitlement to special monthly compensation based on loss of 
use of a creative organ due to the service-connected kidney 
disability.  While the veteran reported on exam in February 
2005 decreasing strength of erections progressing to complete 
loss of ability, there is no medical evidence of the same.  
Nor is there any opinion as to whether there is impotence due 
to his kidney disability.  This claim is referred to the RO 
for appropriate action.


FINDING OF FACT

The veteran's left kidney disability is manifested by 
persistent and significant albuminuria, as well as markedly 
decreased function of the left kidney and the cardiovascular 
system.

CONCLUSION OF LAW

The criteria for a 100 percent rating for residuals of a 
contusion to the left ectopic kidney have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.115a, 4.115b, 
Diagnostic Code 7599-7500 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act

The United States Court of Appeals for Veterans' Claims 
(Court) has held that notice under the Veterans' Claims 
Assistance Act (VCAA), as required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  The VCAA was enacted 
in November 2000.

In the present case, the issue on appeal arises from a claim 
for an increased evaluation for a kidney disability.  In this 
context, the Board notes that a substantially complete 
application was received in May 2002.  In April 2003, prior 
to the veteran filing his substantive appeal, the AOJ 
provided notice to the claimant regarding the VA's duties to 
notify and to assist.  Specifically, the AOJ notified the 
claimant of information and evidence necessary to 
substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
claimant was expected to provide.  While the veteran was not 
instructed to "submit any evidence in his possession that 
pertains to the claim," he was advised to notify VA of any 
information or evidence he wished VA to retrieve for him.  
Thus, the Board finds that the content and timing of the 
April 2003 notice comport with the requirements of § 5103(a) 
and § 3.159(b).

The veteran was again notified of VA's duties to notify and 
assist in January 2005.  At this time, he was advised to 
submit any additional evidence he had in his possession that 
pertained to his appeal.  In response, the veteran submitted 
additional, duplicative medical records and service records.  
He also stated that he had nothing further to submit.  Thus, 
the Board finds that the veteran was adequately notified and 
assisted with respect to his claim for an increase.

Regarding the duty to assist, the Board finds that VA has 
done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.  All identified and 
relevant treatment records have been secured.  The veteran 
has been medically examined by VA in conjunction with his 
claim.

In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

Service connection was established for residuals of a 
contusion to the left ectopic kidney in December 1956, which 
were evaluated as 0 percent disabling under DC 7599-7509.   
The Board notes that according to the policy in the schedule, 
Diagnostic Code 7599 is used to identify genitourinary system 
disabilities that are not specifically listed in the 
schedule, but are rated by analogy to similar disabilities 
under the schedule.  See 38 C.F.R. §§ 4.20, 4.27.  The 
veteran's service-connected kidney disability thus was 
analogously rated under 38 C.F.R. § 4.115b, DC 7509, which 
rates kidney disabilities based on hydronephrosis. 

In December 2004, the Board determined that the veteran's 
disability was more appropriately rated as analogous to the 
removal of one kidney under 38 C.F.R. § 4.115b, DC 7500, and 
warranted an evaluation of 60 percent.  

Under DC 7500, when there is pathology of the other kidney, 
the disability is rated based on renal dysfunction, as 
outlined in 38 C.F.R. § 4.115a.  Here, the record 
demonstrates that the non service-connected right kidney has 
decreased function.  See July 2004 24-hour urine measurement 
and February 2005 nuclear renal scan.  Thus, a 60 percent 
rating is warranted under that code when there is constant 
albuminuria with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent disabling 
under diagnostic code 7101.  38 C.F.R. § 4.115a. 

An 80 percent rating is warranted when there is persistent 
edema and albuminuria with a blood urea nitrogen (BUN) level 
from 40 to 80 milligrams per 100 milliliters (mg/dl or mg%); 
or, a creatinine level from 4 to 8 milligrams per 100 
milliliters; or, generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  Id.

A 100 percent rating is warranted when the dysfunction 
requires regular dialysis, or precludes more than sedentary 
activity from one of the following: persistent edema and 
albuminuria; or, a blood urea nitrogen (BUN) level more than 
80 milligrams per 100 milliliters; or, a creatinine level 
more than 8 milligrams per 100 milliliters; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  Id.

In sum, for a rating higher than 60 percent, the record would 
need to demonstrate that the veteran has a BUN level in 
excess of 40 mg/dl, a creatinine level in excess of 4 mg/dl, 
or the particular health characteristics described above.  

In February 2005, the veteran underwent VA examination, to 
include laboratory testing.  His BUN level was elevated at 23 
mg/dl.  His creatinine level was also elevated at 1.9 mg/dl.  
Neither of these levels reach those listed in the higher 
rating categories.

However, while there is no edema noted upon examination, the 
veteran was noted to have significant microalbuminuria, based 
on an elevated urinary microalbumin to creatinine ratio (a 
level of 58, where normal is between 0 and 30).  The veteran 
also reported being lethargic and weak.  His upper and lower 
extremity reflexes were noted to be diminished, with the 
exception of his bilateral Achilles tendon reflexes, which 
were wholly absent.  Nuclear renal scan with vascular flow 
and function studies revealed 79% function in the non 
service-connected right kidney, and 21% in the service-
connected left kidney.

The veteran also carries diagnoses of hypertension and 
coronary artery disease (CAD).  Cardiac catheterization in 
June 2004 revealed high grade stenosis, with obstruction 
estimated at between 60% and 75%, depending upon the artery.  
The examining physician opined that the veteran's left kidney 
dysfunction was likely responsible for both his accelerated 
hypertension and, secondarily, his CAD.

Based on the record, the Board finds that the veteran's 
disability picture more nearly approximates the criteria of 
the 100% schedular rating under renal dysfunction in 
38 C.F.R. § 4.115a.  He has persistent and significant 
albuminuria, as well as markedly decreased function of the 
left kidney and the cardiovascular system.  Thus, under the 
principles of 38 C.F.R. § 4.7, the Board finds that an 
increased evaluation is warranted.


	
ORDER

Entitlement to a 100% evaluation for residuals of contusion 
to the left ectopic kidney is granted, subject to regulations 
applicable to the payment of monetary benefits.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


